Citation Nr: 0705265	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to July 
1987.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefits sought on appeal.

The Board notes that the RO also denied service connection 
for bilateral hearing loss in the February 2004 rating 
decision, however, the veteran did not file a notice of 
disagreement with respect to that issue and it is not subject 
to appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's current tinnitus is related to his active 
military service to include in-service jet noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in April 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service connected 
compensation benefits.  The RO also described the type of 
evidence that it needed from the veteran, asked the veteran 
to tell VA about any additional evidence that he wanted the 
RO to attempt to obtain on his behalf, and requested that he 
send the information describing additional evidence or the 
evidence itself to the RO within 30 days from the date of the 
letter.  Thus, the veteran was essentially asked to provide 
any evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  The RO further explained 
that VA may be able to pay the veteran from the date his 
claim was received if the information or evidence was 
received within one year from the date of the letter and VA 
decided that he was entitled to benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).    
  
The Board notes that the April 2003 VCAA notice letter did 
not specifically address the element of degree of disability; 
however, such notice defect constitutes harmless error in 
this case because the veteran's claim is being denied for 
reasons explained below and, consequently, no disability 
rating will be assigned.

The Board further observes that the RO provided the veteran 
with a copy of the February 2004 rating decision, and the 
July 2004 Statement of the Case (SOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA audiological examination in October 2003.  
The RO also obtained the veteran's private treatment records 
from November 2001 to January 2002 from Dr. C. and Dr. J.L.L.  

The Board notes that the veteran indicated in a December 2002 
statement (VA 21-4138) that he received treatment at the Iron 
Mountain VA medical center for his tinnitus and wrote in the 
May 2004 notice of disagreement (NOD) that he had received 
treatment from a private chiropractor (Dr. B.H., DC) for his 
tinnitus since December 2001.  The record shows, however, 
that the RO did not attempt to obtain treatment records from 
either the VA Iron Mountain medical center or Dr. B.H.  
Nonetheless, the RO's failure to obtain the identified 
records constitutes harmless error in this case.  Neither the 
veteran nor his representative has contended that the records 
are necessary in order to adjudicate fairly the veteran's 
claim.  Indeed, the veteran has made no mention of them since 
December 2002 and the RO clearly listed the evidence 
considered in arriving at the conclusions in the February 
2004 rating decision and July 2004 SOC.  Furthermore, the 
veteran has not indicated at any time during the course of 
this appeal that the absent records contain competent medical 
evidence to include a medical opinion showing that his 
current tinnitus is related to active military service.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis  

The veteran contends that his current tinnitus was caused by 
acoustic trauma due to exposure to jet noise while serving as 
an aircraft director in the Navy.

There is ample evidence of record that the veteran currently 
suffers from tinnitus.  The October 2003 VA audiological 
examination report reveals that the examining audiologist 
found the veteran's complaints of tinnitus credible.  The 
private treatment records of Dr. C. also include impressions 
of subjective tinnitus.  It is further noted that the veteran 
has asserted in numerous statements of record that he 
currently experiences ringing in both of his ears and he is 
considered competent to report the symptoms of his claimed 
disorder.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  

In addition, the veteran's service records reveal that he was 
exposed to jet noise during service.  Although the service 
medical records contain no complaint, finding, or treatment 
of tinnitus, the records do show that the veteran worked on 
the flight deck as an aircraft handler on the USS Carl 
Vinson, was exposed to jet engine noise, routinely underwent 
audiograms, and was issued ear protective equipment during 
that time.  

Nevertheless, there is no competent medical evidence of 
record showing that the veteran's current tinnitus is related 
to his military service.  The veteran asserted in the August 
2004 written statement that the onset of tinnitus occurred 
approximately 13 years after service.  After review of the 
claims folder and examination of the veteran, the October 
2003 VA audiologist essentially wrote that he could not 
reasonably conclude that the veteran's tinnitus was related 
to service because the first documentation of tinnitus was in 
2001, many years (i.e., 14 years) after military service.  
The audiologist added that it was more likely than not that 
the veteran's tinnitus was related to some cause other than 
military service.  The October 2003 VA audiologist's 
conclusion is the only clear competent medical opinion 
regarding causation of record.  While private medical 
examiners have noted the veteran's complaints of ringing in 
the ears, none have specifically attributed tinnitus to 
active military service.  Rather, they seem to attribute such 
symptoms to external otitis or generally to a history of 
noise exposure.  The Board additionally recognizes that the 
veteran has repeatedly asserted that a nexus relationship 
exists between his current tinnitus and acoustic trauma 
sustained in service; however, the record reflects that he 
lacks the requisite medical expertise to render a competent 
medical opinion regarding the cause of his tinnitus.  
Therefore, the Board finds the October 2003 VA audiologist's 
opinion that tinnitus is not related to service dispositive 
in this case and an award of service connection is not 
warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim as there is no competent medical evidence that in-
service noise exposure caused his current tinnitus.  The 
Board notes, however, that VA will consider reopening the 
veteran's claim if he submits a competent medical opinion or 
other medical evidence showing that his current tinnitus is 
related to his military service in the future.  

In reaching the above conclusion, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for tinnitus is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


